Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

           This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of the 5th day of February, 2007 (the “Effective Date”), by and
between Emtec, Inc., a Delaware corporation (the “Company”) and Ronald Seitz
(the “Executive”).

WITNESSETH THAT:

           WHEREAS, Executive is currently employed by the Company pursuant to
the terms of the Employment Agreement dated July 13, 2005 (the “Original
Agreement”);

           WHEREAS, the Company desires to assure itself of the continued
employment of the Executive and to encourage his continued attention and
dedication to the best interests of the Company, by replacing the Original
Agreement with this amended and restated Agreement;

           WHEREAS, the Executive desires to remain and continue in the
employment of the Company in accordance with the terms of this Agreement.

           NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below, it is hereby covenanted and agreed by the Executive
and the Company as follows:

1.        Employment; Position and Responsibilities; Term.

          (a)           During the Agreement Term (as defined below), and
subject to the terms of this Agreement, the Executive shall be employed by the
Company and shall occupy the position of President of Emtec Systems Group. The
Executive agrees to serve in that position or in such other executive offices or
positions with the Company or a Subsidiary (as defined below), as shall from
time to time be determined by the Board of Directors (the “Board”). The
Executive represents that his employment with the Company does not violate any
other agreement to which he is a party.

          (b)           During the Agreement Term, the Executive shall report
solely and directly to the Chief Executive Officer of the Company or his
designee.

          (c)           During the Agreement Term, while employed by the
Company, the Executive shall devote his full time and best efforts to the
business of the Company and shall perform all duties and services for and on
behalf of the Company as shall be reasonably requested by the Board in its sole
and absolute discretion. The Executive’s duties may include providing executive
services for both the Company and the Subsidiaries, as determined by the Board.

--------------------------------------------------------------------------------




          (d)           During the Agreement Term, the Company shall use its
reasonable best efforts to maintain an office within 15 miles of Suwanee,
Georgia.

          (e)           The term of employment under this Agreement shall
commence on the Effective Date and, unless earlier terminated under Section 3
below, shall terminate on August 31, 2008 (the “Agreement Term”). Thereafter,
the Agreement Term may be extended annually for additional one-year periods with
the mutual consent of the Company and the Executive.

          (f)           For purposes of this Agreement, the term “Subsidiary”
shall mean any corporation, partnership, joint venture or other entity during
any period in which at least a 50% interest in such entity is owned, directly or
indirectly, by the Company (or a successor to the Company).

2.        Compensation and Other Benefits.

          (a)           Base Salary. During the Agreement Term, the Executive
shall receive an annual base salary (“Base Salary”), payable in accordance with
the Company’s normal payroll practices, of $250,000. The Board shall increase
such Base Salary by 5% as of each August 5 during the Agreement Term.

          (b)           Bonus. In respect of the fiscal year ending August 31,
2006, the Executive shall be eligible to receive a bonus in accordance with the
terms of the Original Agreement. In respect of each fiscal year ending
thereafter during the Agreement Term, beginning with the fiscal year ending
August 31, 2007, the Executive shall participate in the Company’s Annual
Incentive Plan (the “AIP”) as maintained by the Company for the benefit of
senior executives, and shall be eligible to receive an annual bonus (the
“Bonus”) if the Executive and/or the Company achieve performance goals
established by the Board in good faith and consistent with the AIP. 75% of the
Bonus (if any) shall be paid within 100 days after the end of the applicable
fiscal year and the remaining 25% of the Bonus (if any) shall be paid within 10
business days after the Company’s audited (or if no audit is done for the fiscal
year, the reviewed or compiled) financial statements for the applicable fiscal
year are completed.

          (c)           Employee Benefits. During the Agreement Term, the
Executive shall be entitled to participate on the same basis as the other
executive employees of the Company, in any pension, retirement, savings,
medical, disability or other welfare benefit plans maintained by the Company as
of the Effective Date, in accordance with the terms thereof, and as the same may
be amended and in effect from time to time.

          (d)           Expense Reimbursement. During the Agreement Term, the
Company shall reimburse the Executive for all out-of-pocket travel, lodging,
meal and other reasonable expenses incurred by him in connection with his
performance of services

2

--------------------------------------------------------------------------------




hereunder, upon submission of appropriate evidence, in accordance with the
Company’s policy, of the incurrence and purpose of each such expense and
otherwise in accordance with the Company’s business travel and expense
reimbursement policy as in effect from time to time.

          (e)           Vacation. During the Agreement Term, Executive shall be
entitled to four weeks of paid vacation on an annualized basis. Vacation shall
be prorated for part of a year worked. Such vacation shall be taken at such
times as shall be approved by the Company, in the reasonable exercise of its
discretion.

          (f)           Automobile Allowance. During the Agreement Term, the
Executive shall be entitled to an automobile allowance of $15,000 per year,
payable in equal monthly installments. During the Agreement Term, the Company
shall also reimburse the Executive, after receipt of appropriate documentation,
for all reasonable costs of maintaining the automobile acquired by the Executive
pursuant to such allowance, including, but not limited to, the costs of repair,
maintenance, insurance, registration and fuel.

          (g)           Additional Cash Payment. During the Agreement Term, the
Executive shall be entitled to an annual cash payment in the pre-tax amount of
$12,000, which amount shall be payable to the Executive in equal monthly
installments of $1,000.

          (h)           Other Perquisites. During the Agreement Term:

               (i)            The Company shall provide the Executive with a
monthly cash allowance of $500.

               (ii)           The Executive shall be entitled to travel business
class for all of his international business travel and coach class for all of
his domestic business travel, and he shall be entitled to use any airline miles
earned through his business travel to upgrade to first class.

3.       Termination of Employment. The Executive’s employment with the Company
during the Agreement Term may be terminated by the Company or the Executive
without breach of this Agreement only as provided in this Section 3.

          (a)           Termination Due to Disability. The Executive’s
employment hereunder may be terminated by the Company in the event of the
Executive’s Disability (as defined below). For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents or is
reasonably expected to prevent the performance by the Executive of his duties
hereunder for (x) a continuous period of 90 days or longer or (y) 120 days or
more over any 365 day period whether or not continuous. The determination of the
Executive’s Disability shall (i) be made by an independent physician selected by
the Company and the Executive (provided that if the Executive and the Company
cannot

3

--------------------------------------------------------------------------------




agree as to such an independent physician, each shall appoint one physician and
those two physicians shall appoint a third physician who shall make such
determination), (ii) be final and binding on the parties hereto and (iii) be
made taking into account such competent medical evidence as shall be presented
to such independent physician by the Executive and/or the Company or by any
physician or group of physicians or other competent medical experts employed by
the Executive and/or the Company to advise such independent physician.

          (b)           Termination Due to Death. The Executive’s employment
hereunder shall terminate upon the Executive’s death.

          (c)           Termination by the Company for Cause. The Company may
immediately terminate the Executive’s employment hereunder at any time for Cause
(as defined below). “Cause” shall mean (i) the continued failure of the
Executive substantially to perform his duties hereunder or his negligent
performance of such duties (other than any such failure due to the Executive’s
physical or mental illness), (ii) the Executive having engaged in misconduct
that has caused or is reasonably expected to result in material injury to the
Company or any of its Subsidiaries, (iii) a material violation by the Executive
of a Company policy, (iv) the breach by the Executive of any of his material
obligations hereunder or under any other written agreement or covenant with the
Company or any of its Subsidiaries, (v) a material failure by the Executive to
timely comply with a lawful direction or instruction given to him by the Board
or the Chief Executive Officer, (vi) the Executive having been convicted of, or
entering a plea of guilty or nolo contendere to, a crime that constitutes a
felony or a misdemeanor involving moral turpitude (or comparable crime in any
jurisdiction that uses a different nomenclature), including any offense
involving dishonesty as such dishonesty relates to the Company’s assets or
business or the theft of Company property and (vii) the Executive’s insobriety
or use of illegal drugs, chemicals or controlled substances either (A) in the
course of performing the Executive’s duties and responsibilities under this
Agreement, or (B) otherwise affecting the ability of the Executive to perform
the same. In the event of litigation concerning the Company’s termination of
Executive for Cause, the Company shall prove that it terminated the Executive
for Cause by a standard of clear and convincing evidence. In the case of a
termination for Cause as described in clauses (i), (ii), (iii), (iv) and (v) of
this Section, the Board or the Chief Executive Officer, as applicable, shall
give the Executive written notice of its or his intention to terminate him for
Cause, such notice to state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Cause is based. The
Executive shall have ten (10) days, after receiving such special notice, to cure
such grounds, to the extent such cure is possible. If he fails to cure such
grounds to the Board’s reasonable satisfaction, the Executive shall thereupon be
terminated for Cause.

          (d)           Termination by Company Without Cause. The Company may
terminate the Executive’s employment hereunder at any time Without Cause (as
defined below) by

4

--------------------------------------------------------------------------------




giving the Executive prior written Notice of Termination (as defined below),
which notice shall be effective immediately, or at such later time as specified
in such notice. A termination “Without Cause” shall mean a termination of the
Executive’s employment by the Company other than as a result of his Disability
or for Cause. Notwithstanding the foregoing provisions of this Section 3(d), if
the Executive’s employment is terminated by the Company in accordance with this
Section 3(d) and, within a reasonable time period thereafter, it is determined
by the Board that circumstances existed which would have constituted a basis for
termination of the Executive’s employment for Cause in accordance with Section
3(c), the Executive’s employment will be deemed to have been terminated for
Cause in accordance with Paragraph 3(c).

          (e)           Voluntary Termination. The Executive may terminate his
employment hereunder at any time by giving the Company prior written Notice of
Termination at least 90 days prior to such termination; provided that the Board
may, in its sole discretion, terminate the Executive’s employment hereunder
prior to the expiration of the 90-day notice period. In such event and upon the
expiration of such 90-day period (or such shorter time as the Board in its sole
discretion may determine), the Executive’s employment hereunder shall
immediately and automatically terminate.

          (f)           Notice of Termination. Any termination of the
Executive’s employment by Company or the Executive, other than a termination due
to the Executive’s death, shall be communicated by a written Notice of
Termination addressed to the appropriate party. A “Notice of Termination” shall
mean a notice that indicates the Date of Termination (as defined below), which
shall not be earlier than the date on which the notice is provided, which
indicates the specific termination provision in this Agreement relied on and
which sets forth in reasonable detail the facts and circumstances, if any,
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

          (g)           For purposes of this Agreement, the “Date of
Termination” is the last day that the Executive is employed by the Company,
provided the Executive’s employment is terminated in accordance with the
foregoing provisions of this Section 3.

          (h)           Resignation upon Termination. As of the Date of
Termination, the Executive shall resign, in writing, from all positions then
held by him with the Company and its Subsidiaries.

          (i)            Cessation of Professional Activity. Upon delivery of a
Notice of Termination by any party, the Company may relieve the Executive of his
responsibilities and require the Executive to immediately cease all professional
activity on behalf of the Company. In addition, in the event that the Board
determines that there is a reasonable basis for it to investigate whether
circumstances exist that would, if true, permit the Board to terminate the
Executive’s employment for Cause, the Board may relieve the Executive of his
responsibilities during the pendency of such investigation.

5

--------------------------------------------------------------------------------




4.        Payments Upon Certain Terminations.

          (a)           General. If, during the Agreement Term, the Executive’s
employment terminates for any reason, the Executive (or his estate, beneficiary
or legal representative) shall be entitled to receive the following:

               (i)            any earned or accrued but unpaid Base Salary
through the Date of Termination (including, except in the case of a termination
for Cause, with respect to unused vacation time);

               (ii)           all amounts payable and benefits accrued under any
otherwise applicable plan, policy, program or practice of the Company (other
than relating to severance) in which the Executive was a participant during his
employment with Company in accordance with the terms thereof; provided that the
foregoing shall not be construed as requiring the Executive to be treated as
employed by the Company for purposes of any employee benefit plan or arrangement
following the date of the Executive’s Date of Termination except as otherwise
expressly provided in this Agreement or required by law; and

               (iii)          in the case of any termination of employment
Without Cause, (A) any earned but unpaid Bonus with respect to any fiscal year
of the Company ending prior to the Date of Termination and (B) provided
Executive executes and delivers a general release of all claims in form and
substance satisfactory to the Company, (1) his Base Salary, at the rate in
effect hereunder immediately prior to the Date of Termination, which shall be
payable in installments on Company’s regular payroll dates, until August 31,
2008 and (2) a pro-rata Bonus payment for the fiscal year of the Executive’s
Date of Termination, equal to the Bonus that the Executive would have been
entitled to if he had remained employed by the Company at the end of such fiscal
year multiplied by a fraction, the numerator of which is the number of days
transpired in the fiscal year up to and including the Date of Termination, and
the denominator of which is 365, which shall be payable at the time provided in
Section 2(b).

          (b)           Termination Due to Disability. If, during the Agreement
Term, the Executive dies or the Company terminates the Executive’s employment
hereunder due to his Disability, the Executive (or his estate, beneficiary or
legal representative) shall be entitled to receive, in addition to the payments
and benefits described in Section 4(a)(i) and Section 4(a)(ii) above, (A) any
earned but unpaid Bonus with respect to any fiscal year of the Company ending
prior to the Date of Termination, (B) his Base Salary, at the rate in effect
hereunder immediately prior to the Date of Termination, which shall be payable
in installments on Company’s regular payroll dates, until August 31, 2008 and
(C) a pro-rata Bonus payment for the fiscal year of the Executive’s death or
Disability, equal to the Bonus that the Executive would have been entitled to if
he had remained

6

--------------------------------------------------------------------------------




employed by the Company at the end of such fiscal year multiplied by a fraction,
the numerator of which is the number of days transpired in the fiscal year up to
and including the Date of Termination, and the denominator of which is 365,
which shall be payable at the time provided in Section 2(b).

          (c)           No Other Obligations. If the Executive’s Date of
Termination occurs during the Agreement Term under any circumstances described
in Section 3, the Company shall have no obligation to make payments under the
Agreement for periods after the Executive’s Date of Termination other than those
payments in accordance with Sections 4(a) and 4(b) above.

          (d)           Payment. Except as otherwise provided in this Agreement,
any payments to which the Executive shall be entitled under this Section 4,
shall be made as soon as is administratively feasible following the Date of
Termination.

5.       Duties on Termination. Subject to the terms and conditions of this
Agreement, to the extent that there is a period of time elapsing between the
date of delivery of a Notice of Termination, and the Date of Termination, the
Executive shall continue to perform his duties as set forth in this Agreement
during such period, and shall also perform such services for the Company as are
necessary and appropriate for a smooth transition to the Executive’s successor,
if any. Notwithstanding the foregoing provisions of this Section 5, the Company
may suspend the Executive from performing his duties under this Agreement
following the delivery of a Notice of Termination providing for the Executive’s
resignation, or delivery by the Company of a Notice of Termination providing for
the Executive’s termination of employment for any reason; provided, however,
that during the period of suspension (which shall end on the Date of
Termination), the Executive shall continue to be treated as employed by the
Company for other purposes, and his rights to compensation or benefits shall not
be reduced by reason of the suspension.

6.       Restrictive Covenants.

          (a)           Noncompetition.

               (i)           During the Agreement Term, and for a period ending
on the later of (i) July 13, 2010 or (ii) two years after termination of the
Executive’s employment with the Company (the “Restrictive Period”):

              (A)           The Executive shall not, without the express written
consent of the Board, be employed by, serve as a consultant to, or otherwise
assist or directly or indirectly provide services to a Competitor (as defined
below) if: (1) such services are to be provided with respect to any location in
which the Company or a Subsidiary does business, or with

7

--------------------------------------------------------------------------------




respect to any location in which the Company or a Subsidiary has devoted
material resources to doing business; or (2) the trade secrets, confidential
information, or proprietary information (including, without limitation,
confidential or proprietary methods) of the Company and the Subsidiaries to
which the Executive had access could reasonably be expected to benefit the
Competitor if the Competitor were to obtain access to such secrets or
information.

              (B)           The Executive shall not, without the express written
consent of the Board, directly or indirectly own an equity interest in any
Competitor (other than ownership of 1% or less of the outstanding stock of any
corporation listed on a national stock exchange or included in the NASDAQ
System).

              (C)           The Executive shall not, without the express written
consent of the Board, solicit or attempt to solicit any party who is then or,
during the twelve-month period prior to such solicitation or attempt by the
Executive was (or was solicited to become), a customer or supplier of the
Company or a Subsidiary, or a user of the services provided by the Company or a
Subsidiary.

              (D)           The Executive shall not without the express written
consent of the Board, solicit, entice, persuade, induce or hire any individual
who is employed by the Company or any Subsidiary (or was so employed within 90
days prior to the Executive’s action) to terminate or refrain from renewing or
extending such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or any
Subsidiary, and the Executive shall not approach any such employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity.

               (ii)          The term “Competitor” means any enterprise
(including a person, entity, firm or business, whether or not incorporated)
during any period in which it is engaged in or aiding others to conduct business
that engages in, or plans to engage in, any line of business that the Company or
its Subsidiaries engages in or has made plans to engage in during the Agreement
Term, or within the prior 12 months was engaged in, or otherwise competes,
directly or indirectly, with the Company or any of its Subsidiaries, other than
Southern Computer Repair (“SCR”) (a company owned by the Executive); provided
that SCR limits its business to Apple product-related services and computer
disposal services provided to or for the Company, or for a third party in
connection with business conducted jointly by SCR and the Company.

8

--------------------------------------------------------------------------------




          (b)           Non-Disparagement. The Executive and the Company agree
that each will not make any false, defamatory or disparaging statements about
the other, the Subsidiaries, or the officers or directors of the Company or the
Subsidiaries that are reasonably likely to cause material damage to the
Executive, the Company, the Subsidiaries, or the officers or directors of the
Company or the Subsidiaries.

          (c)           Confidential Information. The Executive agrees that,
during the Agreement Term, and at all times thereafter:

               (i)            The Executive agrees to keep secret all
Confidential Information (as defined below) and Intellectual Property (as
defined below) which may be obtained during the period of employment by the
Company and that the Executive shall not reveal or disclose it, directly or
indirectly, except with the Company’s prior written consent. The Executive shall
not make use of the Confidential Information or Intellectual Property for the
Executive’s own purposes or for the benefit of anyone other than the Company and
shall protect it against disclosure, misuse, espionage, loss and theft.

               (ii)           The Executive acknowledges and agrees that all
Intellectual Property is and shall be owned by the Company. The Executive hereby
assigns and shall assign to all ownership rights possessed in any Intellectual
Property contributed, conceived or made by the Executive (whether alone or
jointly with others) while employed by the Company, whether or not during work
hours. The Executive shall promptly and fully disclose to the Company in writing
all such Intellectual Property after such contribution, conception or other
development. The Executive agrees to fully cooperate with the Company, at the
Company’s expense, in securing, enforcing and otherwise protecting throughout
the world the Company’s interests in such Intellectual Property, including,
without limitation, by signing all documents reasonably requested by the
Company.

               (iii)           Immediately following the Date of Termination,
the Executive agrees to promptly deliver to the Company all memoranda, notes,
manuals, lab notebooks, computer diskettes, passwords, encryption keys,
electronic mail and other written or electronic records (and all copies thereof)
constituting or relating to Confidential Information or Intellectual Property
that the Executive may then possess or have control over. The Executive shall
provide written certification that all such materials have been returned.

               (iv)           For purposes of this Agreement, the following
terms shall be defined as set forth below:

               (A)           “Confidential Information” shall mean all
information, in any form or medium, that relates to the business, suppliers and
prospective



9

--------------------------------------------------------------------------------




suppliers, existing and potential creditors and financial backers, marketing,
costs, prices, products, processes, services, methods, computer programs and
systems, personnel, customers, research or development of the Company and the
Subsidiaries and all other information related to the Company and the
Subsidiaries which is not readily available to the public. Confidential
Information shall include any of the foregoing information that is created or
developed by the Executive during the Agreement Term.

              (B)           “Intellectual Property” shall mean, with respect to
the following which are created or existing during the period of the Executive’s
employment by the Company, any: (1) idea, know-how, invention, discovery,
design, development, software, device, technique, method or process (whether or
not patentable or reduced to practice or including Confidential Information) and
related patents and patent applications and reissues, re-examinations, renewals,
continuations-in-part, continuations, and divisions thereof; (2) copyrightable
and mask work (whether or not including Confidential Information) and related
registrations and applications for registration; (3) trademarks, trade secrets
and other proprietary rights; and (4) improvements, updates and modifications of
the foregoing made from time to time. Intellectual Property shall include any of
the foregoing that is created or developed by the Executive during the Agreement
Term.

          (d)           Duty of Loyalty to Company. Nothing in this Section 6
shall be construed as limiting the Executive’s duty of loyalty to the Company,
or any other duty otherwise owed to the Company, while the Executive is employed
by the Company.

7.        Assistance with Claims. The Executive agrees that, during the
Agreement Term, and continuing for a reasonable period after the Executive’s
Date of Termination, the Executive will assist the Company and the Subsidiaries
in defense of any claims that may be made against the Company and the
Subsidiaries, and will assist the Company and the Subsidiaries in the
prosecution of any claims that may be made by the Company or the Subsidiaries,
to the extent that such claims may relate to services performed by the Executive
for the Company and the Subsidiaries. The Executive agrees to promptly inform
the Company upon becoming aware of any lawsuits involving such claims that may
be filed against the Company or any Subsidiary. The Company agrees to provide
legal counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of the Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses. For periods after the Executive’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Executive for such assistance. To the extent permitted by law, the Executive
also agrees to promptly inform the Company upon being asked to assist in any
investigation of the Company or the Subsidiaries (or their actions)

10

--------------------------------------------------------------------------------




that may relate to services performed by the Executive for the Company or the
Subsidiaries, regardless of whether a lawsuit has then been filed against the
Company or the Subsidiaries with respect to such investigation.

8.       Disclosure of Agreement. The Executive shall provide each of his
subsequent employers during the one-year period following the end of the
Agreement Term with a copy of the restrictive covenants set forth in Section 6
of this Agreement in order to allow such subsequent employers to avoid
inadvertently causing the violation of such covenants. The Executive shall
advise the Company of the identity of each of his subsequent employers during
the one-year period following the end of the Agreement Term.

9.       Injunctive Relief with Respect to Covenants; Certain Acknowledgments;
Etc.

          (a)           Injunctive Relief. The Executive acknowledges and agrees
that the covenants, obligations and agreements of Executive contained in Section
6 relate to special, unique and extraordinary matters and that a violation of
any of the terms of such covenants, obligations or agreements will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond unless required by applicable law) as a court of
competent jurisdiction may deem necessary or appropriate to restrain the
Executive from committing any violation of such covenants, obligations or
agreements. These injunctive remedies are cumulative and in addition to any
other rights and remedies the Company may have. The Company shall be entitled to
collect from the Executive any costs of obtaining injunctive relief, including,
without limitation, attorneys’ fees.

          (b)           Blue Pencil. If any court of competent jurisdiction
shall at any time deem the Restrictive Period too lengthy, the other provisions
of Section 6(a) shall nevertheless stand and the Restrictive Period herein shall
be deemed to be the longest period permissible by law under the circumstances.
The court shall reduce the time period to permissible duration or size.

          (c)           Certain Acknowledgements. The Executive acknowledges and
agrees that the Executive will have a prominent role in the management of the
business, and the development of the goodwill, of the Company and its
Subsidiaries and will establish and develop relations and contacts with the
principal customers and suppliers of the Company and its Subsidiaries in the
United States of America and the rest of the world, all of which constitute
valuable goodwill of, and could be used by the Executive to compete unfairly
with, the Company and its Subsidiaries and that (i) in the course of his
employment with the Company, the Executive will obtain confidential and
proprietary information and trade secrets concerning the business and operations
of the Company and its Subsidiaries in the United States of America and the rest
of the world that could be used to compete

11

--------------------------------------------------------------------------------




unfairly with the Company and its Subsidiaries; (ii) the covenants and
restrictions contained in Section 6 are intended to protect the legitimate
interests of the Company and its Subsidiaries in their respective goodwill,
trade secrets and other confidential and proprietary information; (iii) the
Executive desires and agrees to be bound by such covenants and restrictions; and
(iv) the compensation to be provided to the Executive are adequate consideration
for the restrictive covenants provided in Section 6.

10.      Miscellaneous.

          (a)           Binding Effect; Assignment. This Agreement shall be
binding on and inure to the benefit of the Company, and its respective
successors and assigns. This Agreement shall also be binding on and inure to the
benefit of the Executive and his heirs, executors, administrators and legal
representatives. This Agreement shall not be assignable by the Executive without
the prior written consent of the Company.

          (b)           Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto concerning the subject matter hereof and
except as otherwise expressly provided herein, supercedes all prior and
contemporaneous correspondence and proposals (including but not limited to
summaries of proposed terms) and all prior and contemporaneous promises,
representations, understandings, arrangements and agreements, if any, concerning
such subject matter (including but not limited to those made to or with the
Executive by any other person); provided, however, that nothing in this
Agreement shall be construed to limit any policy or agreement that is otherwise
applicable relating to confidentiality, rights to inventions, copyrightable
material, business and/or technical information, trade secrets, solicitation of
employees, interference with relationships with other businesses, competition,
and other similar policies or agreement for the protection of the business and
operations of the Company and the Subsidiaries.

          (c)           Applicable Law. This Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the laws of
the State of Delaware without giving effect to the conflict of laws rules of any
state.

          (d)           Consent to Jurisdiction; Waiver of Jury Trial; Attorneys
Fees.

               (i)           Consent to Jurisdiction. Each party hereby
irrevocably submits to the jurisdiction of the courts of the State of Delaware
and the federal courts of the United States of America located in the State of
Delaware solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby and thereby. Each party
hereby waives and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation and enforcement hereof, or any such document
or in respect of any such transaction,



12

--------------------------------------------------------------------------------




that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts. Each
party hereby consents to and grants any such court jurisdiction over the person
of such parties and over the subject matter of any such dispute and agree that
the mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10(k) or in such other manner as
may be permitted by law, shall be valid and sufficient service thereof.

               (ii)           Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party
certifies and acknowledges that (i) no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver, (ii) each
such party understands and has considered the implications of this waiver, (iii)
each such party makes this waiver voluntarily, and (iv) each such party has been
induced to enter into this agreement by, among other things, the mutual waivers
and certifications in this Section 10(d)(ii).

          (e)           Taxes. The Company may withhold from any payments made
under this Agreement all applicable taxes, including but not limited to income,
employment and social insurance taxes, as shall be required by law.

          (f)           Key Man Insurance. The Executive acknowledges that the
Company may purchase “key man” insurance on his life and hereby agrees to
cooperate with the Company in obtaining such insurance, including without
limitation, submitting to such medical examinations as may be required promptly
upon request by the Company.

          (g)           Amendments. This Agreement may be amended or cancelled
only by mutual agreement of the parties in writing. So long as the Executive
lives, no person, other than the parties hereto, shall have any rights under or
interest in this Agreement or the subject matter hereof.

          (h)           Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable

13

--------------------------------------------------------------------------------




provision were omitted (but only to the extent that such provision cannot be
appropriately reformed or modified).

          (i)           Waiver of Breach. No waiver by any party hereto of a
breach of any provision of this Agreement by any other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, will operate or be construed as a waiver of any subsequent breach by such
other party of any similar or dissimilar provisions and conditions at the same
or any prior or subsequent time. The failure of any party hereto to take any
action by reason of such breach will not deprive such party of the right to take
action at any time while such breach continues.

          (j)           Survival of Agreement. Except as otherwise expressly
provided in this Agreement, the rights and obligations of the parties to this
Agreement shall survive the termination of the Executive’s employment with the
Company.

          (k)           Notices. Notices and all other communications provided
for in this Agreement shall be in writing and shall be delivered personally or
sent by registered or certified mail, return receipt requested, postage prepaid,
or sent by facsimile or prepaid overnight courier to the parties at the
addresses set forth below (or such other addresses as shall be specified by the
parties by like notice). Such notices, demands, claims and other communications
shall be deemed given:

               (i)            in the case of delivery by overnight service with
guaranteed next day delivery, the next day or the day designated for delivery;

               (ii)           in the case of certified or registered U.S. mail,
five days after deposit in the U.S. mail; or

               (iii)          in the case of facsimile, the date upon which the
transmitting party received confirmation of receipt by facsimile, telephone or
otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

to the Company:

                        Emtec, Inc.
                        572 Whitehead Road, Bldg. #1
                        Trenton, NJ 08619
                        Facsimile number: 609.587.1930



14

--------------------------------------------------------------------------------




or to the Executive:

                        at address in Company’s records.

                        All notices to the Company shall be directed to the
attention of Secretary of the Company, with a copy to the Board. Each party, by
written notice furnished to the other party, may modify the applicable delivery
address, except that notice of change of address shall be effective only upon
receipt.

          (l)           409A Compliance. Notwithstanding any other provision of
this Agreement to the contrary, any amount payable hereunder that is subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) shall be paid in compliance with Section 409A of the Code
and the regulations issued thereunder. It is specifically understood and agreed
that the preceding sentence may cause a six month delay in the payment of
severance benefits pursuant to Section 4 hereof. In addition, amounts payable
hereunder upon Executive’s termination of employment that are subject to Section
409A of the Code shall only be paid upon her “separation from service” as
defined under Section 409A of the Code. Furthermore, notwithstanding any other
provision of this Agreement to the contrary, it is specifically understood and
agreed that the Company may unilaterally amend this Agreement to the extent
necessary to effect compliance with Section 409A of the Code.

          (m)           Headings. The section and other headings contained in
this Agreement are for the convenience of the parties only and are not intended
to be a part hereof or to affect the meaning or interpretation hereof.

          (n)           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

15

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Company has duly executed this Agreement by
its authorized representative, and the Executive has hereunto set his hand, in
each case effective as of the date first above written.

EMTEC, INC.

By: /s/ DINESH DESAI               
Name: DINESH DESAI
Title: CHAIRMEN

EXECUTIVE

/s/ RONALD SEITZ                    
Ronald Seitz



16

--------------------------------------------------------------------------------